Broyles, C. J.
1. It is a misdemeanor for any person in this State to have in his possession any quantity of beer, lager beer, or near-beer, or any liquor, beverage or drink made in imitation of or intended as a substitute for beer, whether or not such beer, lager beer, near-beer, liquor, beverage or drink is alcoholic or intoxicating. Watters v. State, 42 Ga. App. 292 (155 S. E. 780), and cit.
2. Under the foregoing ruling, the undisputed evidence for the State (the defendant introduced no evidence and made no statement to the jury) demanded the defendant’s conviction on the second count of the indictment, which charged that he was in possession of “what is known as 3.2 beer, the same having the appearance of beer and smells like beer and *485tastes like beer hud has the color and general appearance of beer.” See Watters v. State, supra.
Decided September 17, 1934.
Porter & Mebme, for plaintiff in error.
James F. Kelly, solicitor-general, J. Ralph Rosser, contra.
3. The court did not err in charging and recharging the jury that whether or not the beverage in question was alcoholic or intoxicating was not a question for their determination. The charge was not subject to the criticism that it amounted to an expression of the court’s opinion that the defendant was guilty of the offense charged, and was not erroneous for any other reason assigned.
4. The other special assignments of error are expressly abandoned in the brief of counsel for the plaintiff in error.

Judgment affirmed.


Guerry, J., concurs specially. MacIntyre, J., dissents.